--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 
DEBT PURCHASE AGREEMENT
 
This Debt Purchase Agreement (the “Agreement”) made as of this 5th day of
December, 2013, by and between the GEL Properties, LLC (the “Buyer”) and The
Marie Baier Foundation (the “Seller”).
 
 
1.
PURCHASE AND SALE OF THE CONVERTIBLE NOTE

 
Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller the “Transferred Rights” of the Seller
and all rights thereto, free and clear of all liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description. Transferred Rights shall mean all rights with respect to
$34,159 in principal (the “Assigned Portion”) under that convertible promissory
note in the amount of $147,062.00 issued by Titan Iron Ore Corp. (“Borrower” or
“Company”) on October 18, 2012, a true and correct copy which has been provided
to New Venture Attorneys, P.C. (the “Note”). By its signatures hereto the
Borrower accepts the assignment of the Transferred Rights to Buyer and agrees
that Buyer may convert the Transferred Rights into shares of the Company’s
common stock.


 
2.
CONSIDERATION



The purchase price for the Assigned Portion of the Note shall be the Buyer’s
payment of Thirty Four Thousand One Hundred Fifty Nine Dollars ($34,159.00) to
the Seller, less One Thousand Seven Hundred dollars ($1,700) in legal fees which
are paid by the Buyer, for a total net purchase price to the Seller of
$32,459.00 (the “Purchase Price”).


 
3.
CLOSING



The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place simultaneously with the delivery of the Purchase Price via wire
transfer of immediately available funds against the assignment of the Note.  The
funds will be wired as set forth in Exhibit A.
 
4.     REPRESENTATIONS AND WARRANTIES OF SELLER The Seller hereby represents and
warrants to the Buyer as follows:


4.1   Status of the Seller and the Note. The Seller is the beneficial owner of
the Note, and the Note is free and clear of all mortgages, pledges,
restrictions, liens, charges, encumbrances, security interests, obligations or
other claims. The Note is currently outstanding and Seller is informed by
Company that the Note represents a bona fide debt obligation of the Company.


4.2   Authorization; Enforcement. (i) Seller has all requisite corporate power
and authority to enter into and perform the Agreement and to consummate the
transactions contemplated hereby and to sell each Note, in accordance with the
terms hereof, (ii) the execution and delivery of this Agreement by the Seller
and the consummation by it of the transactions contemplated hereby (including,
without limitation, the sale of the Note to the Buyer) have been duly authorized
by the Seller and no further consent or authorization of the Seller or its
members is required, (iii) this Agreement has been duly executed and delivered
by the Seller, and (iv) this Agreement constitutes a legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.
 
 
 
1

--------------------------------------------------------------------------------

 
 
4.3           No Conflicts. The execution, delivery and performance of this
Agreement by the Seller and the consummation by the Seller of the transactions
contemplated hereby (including, without limitation, the sale of the Note to the
Buyer) will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Seller are a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Seller are subject) applicable to Seller or the Note is
bound or affected. The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.
 
4.4           Title; Rule 144 Matters. Seller has good and marketable title to
the Note, free and clear of all liens, restrictions, pledges and encumbrances of
any kind. Seller is not an “Affiliate” of the Company, as that term is defined
in Rule 144 of the Securities Act of 1933, as amended (the “1933 Act”), as such
Buyer will be able to track the holding period of the Seller.


4.5           Consent of the Company.


(i)   The Company, as evidence by its signature at the foot of this Agreement,
hereby represents and warrants that, upon delivery to the Company of the Note,
the Company shall promptly cause to be issued to and in the name of Buyer one of
more new executed Notes in the aggregate amount of $34,159.00) but otherwise
having the sale terms (including, but not necessarily limited to, referring to
the original issue date) as in the Note. The Note may contain the same
restrictive legend as provided in the original Note, but no stop transfer order.
The Note is currently outstanding in the entire amount stated and represents a
bona fide debt obligation of the Company.


(ii)   The signature by the Company also represents the Company’s agreement to
treat Buyer as a party to, and having all the rights of the Seller with respect
to the Transferred Rights.


5.     REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER. The Buyer
hereby represents warrants and acknowledges to the Seller as follows:
 
 
 
 
 
 
 
 

 
2

--------------------------------------------------------------------------------

 



5.1   Sophisticated Investor. The Buyer has sufficient knowledge and experience
of financial and business matters, is able to evaluate the merits and risks of
the partial purchase of the Note and has had substantial experience in previous
private and public purchases of securities.


5.2   Authorization; Enforcement. (i) Buyer has all requisite corporate power
and authority to enter into and perform the Agreement and to consummate the
transactions contemplated hereby and to purchase each Note, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the Buyer
and the consummation by it of the transactions contemplated hereby (including,
without limitation, the purchase of the Note by the Buyer) have been duly
authorized by the Buyer and no further consent or authorization of the Buyer or
its members is required, (iii) this Agreement has been duly executed and
delivered by the Buyer, and (iv) this Agreement constitutes a legal, valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.


5.3   No Conflicts. The execution, delivery and performance of this Agreement by
the Buyer and the consummation by the Buyer of the transactions contemplated
hereby  will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Buyer is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Note is
bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.


 
6.
MISCELLANEOUS



6.1   Binding Effect; Benefits.  This Agreement shall inure to the benefit of,
and shall be binding upon, the parties hereto and their respective successors
and permitted assigns. Except as otherwise set forth herein, this Agreement may
not be assigned by any party hereto without the prior written consent of the
other party hereto. Except as otherwise set forth herein, nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by any reason of this
Agreement.
 
6.2   Notices. All notices, requests, demands and other communications which are
required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person, or transmitted
by telecopy or telex, or upon receipt after dispatch by certified or registered
first class mail, postage prepaid, return receipt requested, to the party to
whom the same is so given or made, at the following addresses (or such others as
shall be provided in writing hereafter):
 
 
 
3

--------------------------------------------------------------------------------

 

 
 
(a)
If to the Buyer to:



GEL Properties, LLC
16192 Coastal Highway
 Lewes, DE, 19958
Attn: Morris Lichtenstein




 
(b)
If to the Seller to:



The Marie Baier Foundation
6 E. 87th St.
New York, NY 10187

 
6.3           Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to the subject matter hereof.


6.4           Further Assurances.  After the Closing, at the request of either
party, the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.


6.5           Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be part of
this Agreement or to affect the meaning or interpretation of this Agreement.


6.6           Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.


6.7           Governing Law. This Agreement shall be construed as to both
validity and performance and enforced in accordance with and governed by the
laws of the State of New York, without giving effect to the conflicts of law
principles thereof.


6.8           Severability. If any term or provision of this Agreement shall to
any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of the Agreement shall be
valid and enforced to the fullest extent permitted by law.
 

 
 
4

--------------------------------------------------------------------------------

 



6.9           Amendments. This Agreement may not be modified or changed except
by an instrument or instruments in writing executed by the parties hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
 

 
BUYER:


GEL Properties, LLC




By: _____________________
Sam Eisenberg,  Managing Member


 
SELLER:


THE MARIE BAIER FOUNDATION
 
 
By: ______________________


Title: _____________________

 


 
 
ACCEPTED AND AGREED:


TITAN IRON ORE CORP.




By: ____________________


Title: __________________





 
5

--------------------------------------------------------------------------------

 



EXHIBIT A
WIRE INSTRUCTIONS FOR SELLER
 


 
PLEASE WIRE YOUR FUNDS TO THE FOLLOWING
 
Bank:                        
 
Routing No.:           
 
Account No.:          
 
Credit: 
 
Bank Address:
 
                     
 
 


 

 
6

--------------------------------------------------------------------------------

 



NON-AFFILIATION LETTER
 
December 5, 2013
 


 
Counsel to Titan Iron Ore Corp.
 
Counsel to GEL Properties, LLC
 
Gentlemen:
 
Please let this letter serve as confirmation that the Marie Baier Foundation is
not now, and has not been during the preceding 90 days, an officer, director,
10% or more shareholder of Titan Iron Ore Corp. or in any other way an
“affiliate” (as that term is defined in Rule 144(a)(1) adopted pursuant to the
Securities Act of 1933, as amended) of said issuer.


Very Truly yours,
 
The Marie Baier Foundation


_____________________________________________


 


 


 

 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------